UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-6931


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

COLLINS KUSI SAKYI, a/k/a CK, a/k/a Kwame Kusi, a/k/a Quan,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:06-cr-00405-LMB-1)


Submitted: July 7, 2021                                           Decided: July 19, 2021


Before MOTZ, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Collins Kusi Sakyi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Collins Kusi Sakyi appeals the district court’s order denying his motion for a

sentence reduction pursuant to § 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, 5222. After reviewing the record, we conclude that the district court did

not abuse its discretion in denying Sakyi’s motion. See United States v. Collington, 995

F.3d 347, 357-58 (4th Cir. 2021); United States v. Jackson, 952 F.3d 492, 495-96 (4th Cir.

2020) (observing that “the decision whether to grant a reduction is entrusted to the district

court’s discretion”). Accordingly, we affirm the district court’s order. United States v.

Sakyi, No. 1:06-cr-00405-LMB-1 (E.D. Va. May 6, 2020).             We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2